Name: Commission Regulation (EEC) No 3150/92 of 29 October 1992 adopting interim protective measures as regards applications for STM licences lodged from 19 to 23 October 1992 for milk and milk products imported into Portugal from the Community of Ten and from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/56 Official Journal of the European Communities 30 . 10. 92 COMMISSION REGULATION (EEC) No 3150/92 of 29 October 1992 adopting interim protective measures as regards applications for STM licences lodged from 19 to 23 October 1992 for milk and milk products imported into Portugal from the Community of Ten and from Spain that are necessary where the situation results in the target ceiling being attained or exceeded ; whereas, to that end, in view of the quantities covered by applications, licences should be issued, by way of an interim protective measure for the Community of Ten and Spain, for up to a certain percentage of the varieties of cheese falling within CN code 0406 90 23 applied for and all further issuing of licences for the products in question should be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 252 (1 ) and 256 ( 1 ) thereof, Whereas Commission Regualtion (EEC) No 3812/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to milk products imported into Portugal from the Commu ­ nity of Ten and Spain ('), as last amended by Regulation (EEC) No 3775/91 (*), fixes the target ceilings for milk and milk products for 1992 and provides for a breakdown thereof ; Whereas applications for STM licences lodged in the Community of Ten and Spain from 19 to 23 October 1992 for cheese falling within CN code 0406 90 23 relate to quantities in excess of the target ceiling laid down for the fourth quarter of 1992 ; Whereas, pursuant to Article 5 (2) of Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), Article 252 of the Act of Accession is to apply mutatis mutandis to imports into Portugal from Spain ; Whereas Article 250 (1 ) of the Act of Accession provides that the Commission may adopt, in accordance with emergency procedures, the interim protective measures HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences as referred to in Regulation (EEC) No 3812/90 for milk products falling within CN code 0406 90 23 lodged in the Community of Ten and Spain from 19 to 23 October 1992 and notified to the Commission shall be accepted in respect of up to 91,8 % of the quantities concerned. 2. No further STM licences for products falling within CN code 0406 90 23 for the Community of Ten and Spain shall be accepted until 31 December 1992. Article 2 This Regulation shall enter into force on 2 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 366, 29. 12. 1990, p. 15. 0 OJ No L 356, 24. 12. 1991 , p. 41 . 0 OJ No L 367, 31 . 12. 1985, p. 7.